



COURT OF APPEAL FOR ONTARIO

CITATION:
Metropolitan Toronto Condominium
    Corporation No. 879 v. Mereshensky, 2012 ONCA 73

DATE: 20120202

DOCKET: M40496 (C54253

Simmons, Armstrong and Juriansz JJ.A.

BETWEEN

Metropolitan Toronto Condominium Corporation No.
    879

Applicant (Respondent in Appeal)

and

Lyudmila Mereshensky, Ahuva Rozenfeld and Yakov
    Mereshensky

Respondents (Appellants)

Megan Mackey, for the applicant

Yakov Mereshensky, in person

Heard and endorsed: February 1, 2012

An application for an order to quash the Amended Notice
    of Appeal of Yakov Mereshensky.

APPEAL BOOK ENDORSEMENT

[1]

The court file includes an affidavit of service
    indicating the amended motion record and factum were served under the rules. As
    a general rule, no appeal lies from a judge's decision to refuse to grant leave
    to appeal under s. 45 of the
Arbitration Act
.
    There is an exception to the general rule where the judge on the leave
    application mistakenly declines jurisdiction. See:
Hillmond
    Investments Ltd. v. Canadian Imperial Bank of Commerce
(1996), 29 O.R. (3d) 612 (C.A.) and
Denison Mines Ltd. v. Ontario
    Hydro
(2001), 56 O.R. (3d) 181 (C.A.). Here, the leave
    judge did not decline jurisdiction but considered the leave application fully.
    As the exception to the general rule does not apply, this appeal does not lie.
    It is therefore quashed.

[2]

As a result, it is unnecessary that we deal with
    motion M40544.

[3]

Costs of the appeal and all motions are to the
    condominium corporation on a partial indemnity scale fixed at $1,500 inclusive
    of all disbursements and applicable taxes.


